DIAMANTIS, Judge.
Ruth Ann Gardner appeals the final order of summary judgment entered in this negligence action. We reverse.
A movant for summary judgment has the initial burden of demonstrating the nonexistence of any genuine issue of fact. Landers v. Milton, 370 So.2d 368 (Fla.1979). Summary judgment is inappropriate unless the facts of the case are so crystallized that disposition of questions of law are all that remain for the trial court to determine. 4444 Corp. v. City of Orlando, 598 So.2d 287 (Fla. 5th DCA 1992); Florida Power & Light Co. v. Daniell, 591 So.2d 284 (Fla. 5th DCA 1991), rev. denied, 599 So.2d 1278 (Fla.1992).
The only evidence in this case is appellant's answer to an interrogatory propounded by appellee which states that a second defendant was speeding and went through a stop sign, damaging appellant’s car beyond repair and injuring appellant. This answer does not negate the claim of negligence made against appellee to the effect that appellee planted a palm tree on its property or in the right-of-way and allowed the palm tree to grow so as to obstruct the stop sign.
REVERSED.
W. SHARP and GRIFFIN, JJ., concur.